Citation Nr: 1547048	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-13 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for dysthymia with chronic depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

As discussed below, the Board has construed the Veteran's claim for service connection for PTSD as encompassing an application to reopen the previously denied claim for service for dysthymia with chronic depression.  Regarding the merits of the claim, the Board has recharacterized the issues as entitlement to service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In May 2015, the Veteran presented testimony during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.  

A review of the Veteran's Virtual VA and VMBS electronic claims file also reveals additional VA outpatient treatment records dated through November 2012 as well as various written statements from the Veteran regarding his claimed in-service stressors, received after his Board hearing.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. The RO denied service connection for dysthymia with chronic depression in an unappealed October 2002 rating decision. 
 
 2. The evidence received since the October 2002 rating decision relates to an unestablished fact necessary to substantiate the claim for dysthymia with chronic depression.


CONCLUSIONS OF LAW

1. The October 2002 rating decision denying the claims for dysthymia with chronic depression is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103  (2014).
 
2. New and material evidence has been received; the claim for service connection for dysthymia with chronic depression is reopened. 38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  
Given the favorable disposition of the Veteran's request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

The Veteran seeks to reopen his claim for service connection for psychiatric disorder, diagnosed as dysthymia with chronic depression.
The RO denied service connection for dysthymia with chronic depression in an October 2002 rating decision, noting that there was a diagnosis of the disorder in service, and that there was no nexus between the Veteran's service and his dysthymia with chronic depression, to include the reported sexual assault therein.  

The Veteran was notified of the October 2002 rating decision and of his appellate rights in an October 2002 letter. The Veteran did not appeal this decision or submit additional evidence within one year. The October 2002 decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as was the applications to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285   (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The newly received evidence includes additional VA outpatient treatment records, stressor statements from the Veteran, a February 2009 psychiatric evaluation report from Sierra Family Associates, and the Veteran's Board hearing testimony.  

In an October 2012 VA examination, the Veteran was diagnosed with avoidant personality disorder and dysthymic disorder.  That examiner determined that the Veteran entered service with a personality disorder that was likely exacerbated by what he described as a "psychologically abusive" military experience.  The examiner also determined that the Veteran's dysthymic disorder had its onset in childhood and is likely secondary to the personality disorder.

The newly-received evidence reflects a potential link between the post-service diagnosis of dysthymic disorder and his service experiences or the reported military sexual trauma in service, an unestablished fact necessary to substantiate the claim. The evidence is new, material and serves to reopen the claim for service connection for dysthymia with chronic depression.


ORDER

The application to reopen the claim for service connection for dysthymia with depressive disorder is granted.


REMAND

The Board's finds that additional development on the claim for service connection for an acquired psychiatric disorder, to include PTSD is warranted.

The Board finds that the VA psychiatric examination in October 2012 examination is inadequate.  The examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  For cases certified to the Board after August 4, 2014, the diagnosis of a mental disorder must be in accordance with the DSM-V.  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).  While the Veteran's case was certified prior to this date, the Veteran's representative requested reconsideration of the Veteran's case under the DSM-V and indicated that the Veteran had received treatment for PTSD since the 2012 exam.  As it is unclear whether the Veteran would have a diagnosable mental disorder, to include PTSD, under the DSM-V, remand is necessary.  

In non-combat cases of PTSD involving an allegation of personal assault, more particularized requirements are established to verify whether the alleged stressor actually occurred.  38 C.F.R. § 3.304(f)(5).  Based on the foregoing, rather than making a findings on whether the alleged physical assault occurred at this juncture, and consistent with 38 C.F.R. § 3.304(f)(5), the Veteran's claims file should be reviewed by medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(5), and if so, whether the Veteran has PTSD related to the personal assault.

Regarding both the claim for service connection for PTSD and for psychiatric disorder other than PTSD, additional laws and regulations apply, when there is evidence that a disability preexisted service. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

The Board notes that personality disorders are not diseases or injuries within the meaning of VA law. See 38 C.F.R. § 3.303, 4.9, 4.127.  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  

Finally, as to the claim for a TDIU, as any decision with respect to the claim for service connection for an acquired psychiatric disorder may affect the Veteran's claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claim for service connection. As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain from the VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the since November 2012. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal. 

This letter should also contain the including the implementing regulations set forth in 38 C.F.R. § 3.304(f)(5) pertaining to PTSD claims based upon an in-service assault.

If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain copies of those records.

3.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder, to include PTSD. The entire claims file, including electronic claims file, must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

In reviewing the Veteran's claims file, the examiner should identify all evidence suggestive of in-service physical and/or sexual assault as described by the Veteran, to include the Veteran going on unauthorized absence.

If the examiner determines that an in-service assault(s) occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of the in-service stressor, in accordance with the criteria of the DSM-V.

The examiner should also identify all current psychiatric disorders other than PTSD. The examiner should state whether any psychiatric disorder clearly and unmistakably existed prior to his period of active service.   If the examiner determines that a psychiatric disorder preexisted service, he or she should state whether there was an increase in the disability during service.  If the evidence reflects such an increase, the examiner should specifically find whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each disorder identified that is determined to be not preexisting, the examiner should state whether it is at least as likely as not the disorder had its onset in service or within one year of discharge, or is otherwise causally or etiologically related to the Veteran's service. 
The Board notes that personality disorders are not diseases or injuries within the meaning of VA law. However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  To the extent that any personality disorder is diagnosed, the examiner should indicate whether there is any superimposed mental disorder that was incurred or aggravated in service.  

In formulating the requested opinions, the examiner is asked to specifically consider and address the Veteran's service treatment and personnel records as well as post-service treatment records and VA examinations describing his mental health history, and his various written reports of in-service stressors.  

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports, including his reports as to the onset and chronic nature of his symptoms, must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete explanation based on the facts of this case and any relevant information or studies must be provided for any opinions expressed.

5.  The AOJ should undertake any additional development deemed warranted.
 
6. Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


